DISMISS and Opinion Filed May 10, 2021




                                     S In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-96-01637-CV

       WESTERN SECURED INVESTMENTS COMPANY, Appellant
                            V.
                  DALE MURPHREE, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-94-10000-D

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Schenck
      We reinstate this appeal. This case was abated in January 1997 due to

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was dismissed on April 30,

2001, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal for want of prosecution. See id. 42.3(b),(c).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE


961637F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WESTERN SECURED                              On Appeal from the County Court at
INVESTMENTS COMPANY,                         Law No. 4, Dallas County, Texas
Appellant                                    Trial Court Cause No. CC-94-10000-
                                             D.
No. 05-96-01637-CV          V.               Opinion delivered by Justice
                                             Schenck. Justices Reichek and
DALE MURPHREE, Appellee                      Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 10, 2021




                                       –3–